Name: Commission Regulation (EEC) No 3382/87, of 10 November 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 87 Official Journal of the European Communities No L 322/7 COMMISSION REGULATION (EEC) No 3382/87 of 10 November 1987 establishing unit values (or the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 13 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 322/8 Official Journal of the European Communities 12. 11 . 87 ANNEX Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £Irl Lit Fl £ 1.10 07.01-13 07.01-15 07.01 All New potatoes 31,72 1365 249,42 65,83 219,32 4944 24,56 47658 74,16 22,20 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 54,03 . 2332 431,08 111,43 378,87 8768 41,89 82264 125,36 37,29 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 12,38 532 96,65 25,69 85,83 1919 9,59 18579 28,95 8,67 1.20 07.01-31 07.01-33 07.01 DI Cabbage lettuce 87,26 3767 696,13 179,94 611,81 14159 67,66 132844 202,45 60,23 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 07.01-43 07.01 F I Peas 338,04 14592 2696,66 697,07 2370,04 54851 262,10 514608 784,25 233,31 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 95,47 4121 761,60 196,87 669,36 15491 74,02 145338 221,49 65,89 1.32 ex 07.01-49 ex 07.01 Fill Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 7,70 331 60,66 15,99 53,18 1205 5,96 11577 17,99 5,41 1.50 ex 07.01-59 ex 07.01 G IV Radishes 101,91 4399 812,97 210,15 714,50 16536 79,01 155141 236,43 70,34 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 15,35 662 122,48 ' 31,66 107,65 2491 11,90 23374 35,62 10,59 1.70 07.01-67 ex 07.01 H Garlic 159,68 6893 1 273,83 329,27 1119,54 25910 123,81 243087 370,46 110,21 1.74 ex 07.01-68 ex 07.01 IJ Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 07.01 K Asparagus : II||I Il || || 1.80.1 ex 07.01-71 II  green 250,35 10807 1 997,18 516,26 1 755,28 40623 194,11 381 126 580,83 172,79 1.80.2 ex 07.01-71  other 181,82 7848 1 450,44 374,93 1 274,76 29502 140,97 276790 421,82 125,49 1.90 07.01-73 07.01 L Artichokes 93,89 4053 749,05 193,62 658,33 15236 72,80 142943 217,84 64,80 1.100 07.01-75 07.01-77 07.01 M Tomatoes 50,04 2160 399,25 103,20 350,89 8121 38,80 76190 116,11 34,54 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 73,50 3173 586,40 151,58 515,38 11927 56,99 111905 170,54 50,73 1.112 07.01-85 07.01 Q II Chantarelles 380,81 16444 3035,75 791,09 2634,74 60745 294,66 570911 890,27 264,14 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 55,62 2401 443,73 114,70 389,99 9025 43,12 84678 129,04 38,39 1.130 07.01-97 07.01 T II Aubergines 73,41 3169 585,69 151,39 514,75 11913 56,92 111768 170,33 50,67 1.140 07.01-96 07.01 T I f Vegetable marrows (including courgettes) 73,61 3177 587,21 151,79 516,08 ' 11944 57,07 112058 170,77 50,80 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 50,36 2174 401,78 103,86 353,12 8172 39,05 76674 116,85 34,76 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 94,38 4074 752,96 194,63 661,76 15315 73,18 143689 218,98 65,14 2.10 08.01-31 ex 08.01 B Bananas, fresh 46,51 2008 371,09 95,92 326,15 7548 36,06 70817 107,92 32,10 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 62,79 2710 500,89 129,48 440,23 10188 48,68 95587 145,67 43,33 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 127,77 5516 1019,32 263,49 895,86 20733 99,07 194519 296,44 88,19 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 186,29 8041 1486,11 384,15 1306,11 30228 144,44 283597 432,19 128,58 2.50 08.02 A I Sweet oranges, fresh : IIII||||IIIlIlIl||\ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 12. 11 . 87 Official Journal of the European Communities No L 322/9 Code NIMEXE code CCT heading No \ Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £Irl Lit Fl £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 37,14 1603 296,30 76,59 260,41 6027 28,79 56544 86,17 25,63 2.503 08.02-05 08.02-09 08.02-15 08.02-19  others 4i,38 1877 345,24 90,02 300,83 6931 33,60 64957 101,28 30,09 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 29,42 1270 234,70 60,67 206,28 4774 22,81 44790 68,25 20,30 2.602 08.02-31 ex 08.02 B II  Mandarins and wilkings 44,92 1933 358,31 93,05 310,84 7092 34,99 67414 104,86 31,49 2.60.3 08.02.28 08.02 B I  Clementines 60,64 2618 483,79 125,05 425,19 9840 47,02 92323 140,69 41,85 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 55,81 2416 444,20 115,83 387,07 8918 43,23 83576 130,31 38,71 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 48,21 2081 384,64 99,42 338,05 7823 37,38 73402 111,86 33,28 2.80 l ex 08.02 D Grapefruit, fresh : \ I I l \ l l I 2.80.1 ex 08.02-70  white 51,63 2228 411,88 106,46 361,99 8377 40,03 78600 119,78 35,63 2.80.2 ex 08.02-70  pink 81,91 3536 653,43 168,90 574,28 13291 63,51 124695 190,03 56,53 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 149,41 6449 1 191,89 308,09 1047,53 24243 115,84 227451 346,63 103,12 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 60,39 2607 481,80 124,54 423,45 9800 46,82 91943 140,12 41,68 2.95 08.05-50 08.05 C Chestnuts 73,70 3181 587,98 151,99 516,77 11960 57,15 112206 171,00 50,87 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 37,94 1637 302,66 78,23 266,00 6156 29,41 57757 88,02 26,18 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 51,38 2218 409,94 105,96 360,29 8338 39,84 78231 119,22 35,46 2.120 08.07-10 08.07 A Apricots 45,25 1950 361,62 93,84 313,57 7103 35,10 68040 105,79 31,44 2.130 ex 08.07-32 ex 08.07 B Peaches 61,94 2681 493,00 128,56 429,60 9897 47,98 92759 144,63 42,96 2.140 ex 08.07-32 ex 08.07 B Nectarines 92,31 3977 728,35 191,86 638,67 14466 71,60 138835 215,95 64,09 2.150 08.07-51 08.07-55 08.07 C Cherries 115,53 4978 911,55 240,12 799131 18105 89,61 173756 270,27 80,21 2.160 08.07-71 08.07-75 08.07 D Plums 49,88 2159 397,01 103,52 345,95 7970 38,64 . 74697 116,46 34,60 2.170 08.08-11 08.08-15 08.08 A Strawberries 110,57 4753 862,87 229,27 766,67 17157 85,64 166095 258,40 77,52 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 155,23 6688 1 240,23 322,25 1074,37 24633 120,26 232567 362,70 108,08 2.180 08.09-11 ex 08.09 Water melons 28,08 1212 224,02 57,91 196,89 4556 21,77 42751 65,15 19,38 2.190 ex 08.09 Melons (other than water melons) : I I I 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendrai 50,19 2167 400,45 103,51 351,95 . 8145 38,92 76419 116,46 34,64 2.190.2 ex 08.09-19  other 109,82 4741 876,13 226,47 770,01 17821 85,15 167193 254,80 75,80 2.195 ex 08.09-80 ex 08.09 Pomegranates 58,81 2539 469,19 121,28 412,37 9543 45,60 89 538 136,45 40,59 2.200 08.09-50 ex 08.09 Kiwis 153,20 6613 1222,13 315,91 1074,11 24858 118,78 233222 355,42 105,74 2.202 ex 08.09-80 ex 08.09 Khakis 217,60 9353 1 697,99 451,17 1 508,67 33763 168,53 326848 508,50 152,54 2.203 ex 08.09-80 ex 08.09 Lychees 461,56 19886 3687,64 958,18 3194,48 73242 357,58 691 501 1 078,42 321,36